*254THIS Cafe was very largely debated by the Council on both Sides; and the Question was, if Evidence might be given to the Jury, of a partial Consideration of a Note of Hand, upon which the Plaintiff, Promisee in the Note, had brought his Action.
The Books produced by the Bar were, Trials per Pais, 408; Cunningh. Bills of Exch. 122, 141 ; 1 Salk. 25, Meredith & Short; 2 Ld. Raym’d. 1430, 1431; 1 Stran. 674; 2 Bac. 4; Gilbt. Rep. 154.
The Council for the Defendant,
upon this Resolution of the Court, given seriatim, confessed Judgment for the Sum sued for.*